11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

In re Gary Martin,                          * Original Mandamus Proceeding

No. 11-18-00136-CV                          * July 26, 2018

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
Gary Martin’s petition for writ of mandamus should be conditionally granted.
The Honorable Marvin L. Moore is directed to enter a judgment in trial court
cause no. CC17920. A writ of mandamus will issue only if Judge Moore fails
to act by August 10, 2018.